Citation Nr: 1403863	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-26 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling from June 30, 2008 to January 30, 2013, and 50 percent from January 31, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to December 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PTSD and awarded a 30 percent initial rating, effective June 30, 2008, the date of the claim for entitlement to service connection.  

In a February 8, 2013 rating decision, the RO increased the rating for PTSD from 30 to 50 percent, beginning January 31, 2013.  (A temporary total rating was assigned from September 8, 2009 to October 31, 2009 based on a period of hospitalization).  As the increase did not constitute a full grant of the benefit sought, the Veteran's PTSD claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability was predominantly manifested by paranoia, angry outbursts, irritability, depressed mood, anxiety, hypervigilance, nightmares, sleep impairment, panic attacks, violence, obsessional rituals, and impaired impulse control.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but not higher, have been met for PTSD from the date of claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated July 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim, is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods if inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2013).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

From August 6, 2008 to August 11, 2008, the Veteran was admitted to the Oklahoma City VAMC for psychiatric treatment.  Prior to admission, the Veteran had an episode where he ran into the woods because he feared Iraqi's were trying to kill him.  He was noted to have irritability with angry outbursts, thoughts of hurting others, nightmares, lack of insight, and an obsession with guns.  The Veteran also had feelings of paranoia and reported that sometimes he felt like killing people.  The Veteran's wife was contacted and she reported that the Veteran didn't sleep and paced through the house at night.  She stated that on one occasion, the Veteran became angry with her and smashed her windshield.  The Veteran had no memory of that following the incident.  She also stated that she was concerned for her and her children's safety.  She stated the Veteran had threatened to kill her and her parents.  The Veteran's wife was provided a safety plan and said that if she felt threatened she and the children could go to her in-laws home.  The Veteran had a GAF score of 35 at admission and a score of 50 at discharge.  

At a September 2008 VA examination, the Veteran was reported to have anxiety, depressed mood, and chronic sleep impairment.  The Veteran denied suicidal or homicidal thoughts.  The examiner reported there was no history or evidence of abnormal behaviors, hallucinations, delusions, obsessive or ritualistic behavior, panic attacks or impulsive behavior.  The examiner assigned the Veteran a GAF of 65-70 for the year and at the time of the examination.  

The Board notes that the September 2008 VA examination findings conflict with the prior medical evidence of record.  The medical evidence of record shows a pattern of panic attacks, obsessive or ritualistic behavior, delusions, and impulsive behavior.  August 6-11, 2008 admission records document the Veteran experienced obsessive behaviors such as pacing the home throughout the night, a preoccupation with weapons, and incessant feelings that people were trying to kill him.  Additionally, an October 2009 statement from Lawton VA Outpatient Clinic stated the Veteran received treatment there since June 2008 for PTSD symptoms.  The statement went on to say the Veteran suffered from anxiety/panic attacks daily, and continued suicidal thoughts.  These symptoms are in direct contrast with the September 2008 VA examiner's findings.  This may be attributable to the Veteran's underreporting of his symptoms.  The Veteran's wife stated that he tended to downplay his symptoms at times.  Additionally, in an August 2008 treatment note the Veteran relayed concern that his records would show mental illness and prohibit him from becoming a firefighter.  

In September 2009, the Veteran was admitted to Little Rock, Arkansas VAMC for a seven week, PTSD residential rehabilitation treatment program.  Throughout the program, mental health notes report that the Veteran continued to have anxiety, paranoia, chronic sleep issues, panic attacks, hypervigilance, and impulsivity.  

In his June 2010 substantive appeal, the Veteran reported having problems maintaining employment, paranoia, an obsession with guns, neglect of personal appearance and hygiene, and an inability to maintain effective relationships.  Additionally, he stated his mother was given power of attorney to handle his financial affairs.  

In a January 2013 VA examination, the Veteran was reported as having anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting.  Additionally, the examiner noted the Veteran was extremely anxious in public places, had extreme irritability, and was easily upset by others.  The examiner also reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner gave the Veteran a GAF score of 50.  

In summary, the Board finds that the probative medical evidence of record shows that from the time the Veteran filed his claim, he has experienced severe psychiatric symptoms.  The Veteran experienced multiple of the cited symptoms contemplated by a 70 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Specifically, the evidence shows panic or depression affecting the ability to function independently, appropriately and effectively; suicidal ideation; and impaired impulse control.  He also experienced anxiety, irritability, and chronic sleep impairment.  While these symptoms were not always present, the medical evidence of record demonstrates that those symptoms did exist on a regular basis throughout this time period.  In addition, the Veteran clearly experienced significant social impairment, with reported difficulties at home and documented anti-social behavior.  The evidence of record does not indicate that the Veteran had any significant social interactions beyond his immediate family and co-workers.  Additionally, the Veteran was hospitalized on two separate occasions for treatment of PTSD during the time of his appeal.  Accordingly, the Board finds that a 70 percent rating is warranted from June 30, 2008, the date of the Veteran's claim for service connection for PTSD.  

However, the Board finds that a rating in excess of 70 percent is not warranted for any time period on appeal.  The evidence of record does not demonstrate that the Veteran had total occupational and social impairment during that time period (outside the period when a temporary total rating was awarded).  The evidence of record does not show that the Veteran experienced symptoms analogous to persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, while the evidence shows that the Veteran reported difficulties with work during this period of time, the fact remains that he was employed, with the exception of the time spent incarcerated, during the majority of the time period of the appeal.  Therefore, the Board finds that the Veteran cannot be considered to have had total occupational impairment.  Accordingly, the Board finds that a rating in excess of 70 percent is not warranted for any time period on appeal.  


Extraschedular Rating

The Board has also considered whether an extraschedular rating is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the 
available schedular rating for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  However, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  When the rating schedule is inadequate to rate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the 
Veteran's PTSD has manifested depression, a flat affect, anger, sleep disturbances, flashbacks, anxiety, suspiciousness, difficulty adapting to stressful circumstances, an inability to establish or maintain effective relationships, and, occasional suicidal thoughts.  Those symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are explicitly part of the schedular rating criteria.  

In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436  (2002).  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for consideration of the assignment of an extraschedular rating pursuant are not met.  
38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  



ORDER

A rating of 70 percent, but not higher, for PTSD, is granted from June 30, 2008, the date of claim for service connection, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


